IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 339 MAL 2014
                              :
               Petitioner     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
WAYNE PATRICK SHOWER,         :
                              :
               Respondent     :


                                       ORDER


PER CURIAM

      AND NOW, this 8th day of April, 2015, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:



      (1)    Whether the Superior Court’s application of its decision Commonwealth v.
             Hainesworth to the instant cases impermissibly expanded the contract
             clause to bind the Commonwealth to collateral consequences over which
             the Commonwealth has no control?